      Case: 1:20-cv-04642 Document #: 9 Filed: 10/30/20 Page 1 of 4 PageID #:25




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


TERRENCE J. HANCOCK, et al.,                  )
                                              )
                       Plaintiffs,            )
                                              )        CIVIL ACTION
       vs.                                    )
                                              )        NO. 20 C 4642
A&A TRANSPORT SERVICES, INC.,                 )
an Illinois corporation,                      )        JUDGE JOHN R. BLAKEY
                                              )
                       Defendant.             )


             MOTION FOR ENTRY OF JUDGMENT AND FOR AN ORDER
             DIRECTING DEFENDANT TO TURN OVER ITS MONTHLY
                  FRINGE BENEFIT CONTRIBUTION REPORTS

       Plaintiffs, by and through their attorneys, default having been entered against the Defendant

pursuant to Rule 55(a) on September 22, 2020, request this Court enter judgment against Defendant,

A&A Transport Services, Inc., an Illinois corporation.

       In addition, Plaintiffs move for entry of an order directing Defendant, A&A Transport

Services, Inc., an Illinois corporation, to turn over monthly fringe benefit contribution reports due

for the months of August 2020 and September 2020, pursuant to the Agreements and Declarations

of Trust to which Defendant is bound, said Defendant having failed to answer or otherwise plead to

the Complaint and the monthly contribution reports being required in order to liquidate Plaintiffs'

claims. In support of this Motion, Plaintiffs state:

       1.      On September 22, 2020, this Court entered default against Defendant pursuant to

FRCP 55(a) and directed Plaintiffs to file a motion for entry of judgment by October 30, 2020.
      Case: 1:20-cv-04642 Document #: 9 Filed: 10/30/20 Page 2 of 4 PageID #:26




       2.      On August 7, 2020, Plaintiffs filed the instant litigation seeking Defendant’s monthly

fringe benefit contribution reports and any contributions, liquidated damages and interest due thereon

for the time period January 2020. On or about September 16, 2020, Plaintiffs’ counsel received

Defendant’s monthly fringe benefit contribution reports for the time period January 2020 through

July 2020. The reports indicated that Defendant owed contributions to the Funds only for the months

of June 2020 and July 2020 in the amount of $4,749.83. Defendant paid the contributions due and

owing to Plaintiffs. (See Affidavit of Richard J. Clarson).

       3.      Additionally, due to the late payment of contributions due, twenty (20%) percent

liquidated damages was assessed against the Defendant in the amount of $950.00. (Clarson Aff. Par.

5). In addition, the Funds are entitled to recover an interest surcharge equal to 1.0% per month, for

each month that contributions remain unpaid or paid late, along with any unpaid contributions.

Accordingly, the Plaintiff Funds have assessed interest for the late payment of contributions due for

the month of June 2020 in the amount of $17.02. (Clarson Aff. Par. 6).

       4.      In addition, Plaintiffs’ counsel’s firm has expended $485.00 for costs and $806.25

for attorneys’ fees, for a total of $1,291.25, in this matter. (See Affidavit of Catherine M. Chapman).

       5.      Based upon the documents attached hereto, Plaintiffs request entry of judgment in the

total amount of $2,258.27.

       6.      Pursuant to such Agreements and Declarations of Trust, Defendant is required to

submit monthly contribution reports to the Plaintiffs that indicate all employees of the Defendant

covered by the collective bargaining agreement referred to in the Complaint, and the number of hours

worked or paid for pursuant to the terms of the collective bargaining agreement referred to herein.




                                                 -2-
         Case: 1:20-cv-04642 Document #: 9 Filed: 10/30/20 Page 3 of 4 PageID #:27




           7.          Defendant has failed to submit its monthly fringe benefit contribution reports for the

months of August 2020 and September 2020.

           WHEREFORE, Plaintiffs respectfully request this Court to enter judgment in the amount of

$2,258.27 and enter an order requiring the Defendant to submit its monthly fringe benefit

contribution reports for August 2020 and September 2020 within 14 days of the entry of an Order.



                                                                                /s/ Cecilia M. Scanlon

Cecilia M. Scanlon
Attorney for Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 W. Adams St., Ste. 2200
Chicago, IL 60606-5231
Telephone: 312.216.2577
Facsimile: 312.236.0241
Email: cscanlon@baumsigman.com
I:\731exc\A&A Transport Services\motion-judgment and reports.cms.df.wpd




                                                                          -3-
         Case: 1:20-cv-04642 Document #: 9 Filed: 10/30/20 Page 4 of 4 PageID #:28




                                                 CERTIFICATE OF SERVICE

        The undersigned, an attorney of record, hereby certifies that she electronically filed the
foregoing document (Motion for Entry of Judgment and Order for Reports) with the Clerk of Court
using the CM/ECF system, and further certifies that I have mailed the above-referenced document
by United States Mail to the following non-CM/ECF participant on or before the hour of 5:00 p.m.
this 30th day of October 2020:

                                  Mr. Francisco Valdes, Registered Agent/President
                                  A&A Transport Services, Inc.
                                  6458 S. Lamon Avenue
                                  Chicago, IL 60638-5824


                                                                          /s/ Cecilia M. Scanlon


Cecilia M. Scanlon
Attorney for Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 W. Adams St., Ste. 2200
Chicago, IL 60606-5231
Telephone: 312.216.2577
Facsimile: 312.236.0241
Email: cscanlon@baumsigman.com
I:\731exc\A&A Transport Services\motion-judgment and reports.cms.df.wpd
